Citation Nr: 0319368	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  02-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral hallux 
valgus.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1982 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from April 1977 to April 
1980. 

In an August 1982 rating decision, the RO denied claims of 
entitlement to service connection for bilateral flat feet and 
bilateral hallux valgus (claimed as bunions).  
In April 1983, within a year of the August 1982 rating 
decision, the veteran submitted a VA Form 21-4138, requesting 
that the decision be reconsidered.  The RO sent the veteran a 
letter requesting that he submit evidence to support his 
claim, but it does not appear that the RO ever adjudicated 
the claim or issued a Statement of the Case (SOC) in response 
to this submission.  The Board finds that this statement is a 
valid and timely notice of disagreement with the August 1982 
rating decision.  

In June 2001, the RO received  a request from the veteran's 
to reopen the claims of entitlement to service connection for 
bilateral flat feet and bilateral hallux valgus.  In a March 
2002 rating decision, the RO, believing that the 1982 
decision was final, declined to reopen the claims.  The 
veteran disagreed with the March 2002 rating decision and 
initiated this appeal.  The RO issued a SOC in June 2002, and 
the appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in July 2002.  

The Board finds that because the veteran timely disagreed 
with the August 1982 rating decision, it did not become 
final.  The Board also notes that, in the June 2002 SOC, the 
RO stated that these issues had previously been denied in a 
final November 2000 rating decision.  The Board has reviewed 
the November 2000 rating decision and can identify no 
discussion of either issue here on appeal.  Accordingly, the 
Board need not address as a predicate issue, the question of 
whether new and material evidence has been presented as to 
these issues.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) [the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits]. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in February 2003.  The transcript of the hearing is 
associated with the veteran's claims folder.  During his 
February 2003 hearing, the veteran testified that he 
frequently got athletes foot in the service.  There is 
evidence that he currently suffers from skin infections of 
the feet.  To the extent that the veteran wishes to pursue a 
claim of entitlement to service connection for a skin 
disorder of the feet, that issue is referred to the RO for 
appropriate action.


REMAND

Factual background

TDIU issue

The veteran filed a claim for TDIU in December 1998 hearing.  
In a March 1999 remand, the Board referred the claim to the 
RO for adjudication.  In an October 1999 rating decision, the 
RO denied the claim.  The veteran disagreed with the October 
1999 rating decision in March 2000.  Since that time an SOC 
has not been issued which addresses this issue.

Service connection issues

The report of medical examination at induction into service, 
conducted in April 1977, shows a finding of pes planus.  
Service medical records reveal that the veteran was treated 
on several occasions for symptoms such as foot pain, blisters 
and a muscle cramp during service.  There is no service 
separation examination of record.

The veteran underwent a VA examination in June 1980.  He did 
not complain of any symptoms related to his feet at the time 
of the June 1980 examination, and no such symptoms were noted 
on the June 1980 examination report.  

The first evidence of a diagnosis of hallux valgus comes from 
an August 1981 medical certificate.  The veteran complained 
of worsening calluses, which he reported to have been present 
for 10 years.  The examiner noted calluses and hyperkeratosis 
and a deviation of the hallux of both feet.  The diagnosis 
was hammer digit syndrome left and right.  

In November 1995, the veteran's pes planus was described as 
severe.  A March 2000 podiatric note shows that at least some 
of the veteran's foot complaints are attributable to weight-
bearing changes caused by these injuries.  In February 2002, 
the veteran was diagnosed with pes planus, and was described 
as having "fairly flat" feet.  The examiner stated that the 
veteran has been seen by his office for the past 15 years.  
He stated his opinion that the veteran has flat feet and has 
the concomitant problems associated with this foot type.  
These include the veteran's hallux valgus corrections, 
attempted arthrodesis of lesser digits, Morton's neuroma and 
plantar callosities.  

A March 2001 x-ray report shows evidence of surgical changes 
of the medial aspect of the first metatarsal head consistent 
with a prior bunionectomy.  The head of the proximal phalanx 
of the little toe was said to be slightly deformed.  No other 
significant abnormality was seen.  

Analysis

With respect to the TDIU issue, in Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of  Appeals for 
Veterans Claims has held that where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the RO to direct that a SOC be issued. 

With respect to the two service connection issues, there are 
complaints of unspecified foot problems during service and 
there is evidence of current foot disabilities.  It is 
unclear from the evidence of record whether the veteran's 
bilateral pes planus was aggravated by his military service 
and whether the bilateral hallux valgus is attributable to an 
incident of service.  An additional medical examination and 
opinion is therefore needed.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Further, the record does not contain 
the surgical report for the bunionectomy noted in the March 
2001 x-ray report.  

The issues listed above are therefore REMANDED to Veterans 
Benefits Administration (VBA) for the following actions:

1. VBA should request that the veteran 
provide the names and addresses of any 
health care providers and approximate 
dates of treatment of his feet, to 
include bunionectomy or any other 
surgical treatment.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all indicated records not already 
associated with the claims folder.  

2.  After the aforementioned development 
has been carried out, VBA should schedule 
the veteran for a physical examination to 
evaluate his bilateral pes planus and 
bilateral hallux valgus.  The examiner 
should review the claims file in 
conjunction with the examination.  The 
examiner should specifically discuss:
 
-	Whether there was an increase in 
severity of the veteran's bilateral 
pes planus as a result of his military 
service that cannot be attributed to 
the natural progress of the disease, 
i.e. not merely a flare-up of 
symptoms, but an increase in the 
underlying disability;
-	Whether it is at least as likely as 
not that the veteran's bilateral 
hallux valgus had its onset during 
service.
-	If the onset of hallux valgus was 
after service, whether it is at least 
as likely as not that the hallux 
valgus is attributable to the 
veteran's pes planus.  

The report of the examination should be 
associated with the veteran's VA claims 
folder. 

3.  Thereafter, VBA should readjudicate 
the veteran's claims for service 
connection for bilateral flat feet and 
bilateral hallux valgus.  If the benefit 
sought on appeal is denied, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative.  After the veteran has 
been given an opportunity to respond to 
the SSOC, the claims folder shall be 
returned to the Board for further 
appellate review if in order. 

4.  VBA should issue a SOC or SSOC 
pertaining to the issue of entitlement to 
TDIU.  The veteran should be provided 
with appropriate notice of appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



